Citation Nr: 1411069	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer with dumping syndrome, status post vagotomy, pyloroplasty, and gastroplasty currently rated at 40 percent.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1972 until January 1974.  

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned Veterans Law Judge in October 2013; a transcript of the hearing is of record.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disability, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disability.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disability affects his ability to perform his duties as a private investigator.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  The evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

The Veterans duodenal ulcer with dumping syndrome approximates symptoms of   extensive leakage and fairly frequent involuntary bowel movements;  there is no evidence of complete loss of sphincter control, nausea, sweating, or weight loss with malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no more, for a duodenal ulcer with dumping syndrome have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 7308, 7332, 7348 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) and Dingess was sent to the Veteran in May 2009, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained private and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in June 2009 and June 2012.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran contends that his duodenal ulcer with dumping syndrome, status post-surgery, is more severe than contemplated by his current rating of 40 percent under Diagnostic Code 7348-7308.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 .

The highest rating available for Diagnostic Code 7348 is 40 percent; therefore, the Veteran does not qualify for a higher rating under this code.  Under Diagnostic Code 7308, a 40 percent rating is assigned for moderate symptoms of postgastrectomy, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemia symptoms, and weight loss with malnutrition and anemia.  

Under Diagnostic Code 7332, a 30 percent rating is assigned for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  Sixty percent is assigned for extensive leakage and fairly frequent involuntary bowel movements.  One hundred percent is assigned for complete loss of sphincter control.  

At a June 2009 VA examination, the Veteran reported that his dumping syndrome affected his ability to work and that his symptoms were becoming more severe.  As a postal carrier, he carried a 5 gallon bucket in his truck during his route to avoid soiling his clothing if he was unable to get to a restroom.  As a private investigator, he reported that he carried a change of clothes with him because he often had involuntary bowel movements while driving long distances.  The examiner noted no post meal circulatory or glucose problems, no anemia, and no nausea or vomiting.  He added that the diarrhea was persistent and that the Veteran had lost weight, though there was no evidence of malnutrition.  

At a June 2012 VA examination, the Veteran reported that he was experiencing sudden onset diarrhea without warning, and that single episodes could range from 10 minutes to 1 hour in duration.  The examiner noted that there was no weight loss or anemia and that the Veteran experienced recurring episodes of symptoms four or more times per year.  He also reported that the Veteran's postgastrectomy syndrome was characterized by infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations. The Veteran's vagotomy with pyloroplasty and gastroenterostomy was characterized by symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea.  The examiner noted that some degree of the symptoms were attributable to the Veteran's service-connected anxiety disorder.  However, the Veteran's anxiety is secondary to his duodenal ulcer; therefore any symptoms attributed to anxiety are also related to the Veteran's stomach disorder.  A subsequent June 2013 VA treatment record indicated that the Veteran lost 12 pounds over the preceding year.  

At a June 3, 2010, Decision Review Officer hearing, the Veteran described the severity of his symptoms and how they affected him on a daily basis: "when I carried mail. . . I had a 5 gallon bucket in my truck because of the dumping syndrome, which I used . . . uh. . . frequently . . . There were many occasions when I didn't make it back to the truck. . . um . . . the Postal truck was hidden, there was [sic] no windows in it . . . um . . .so I could do it in privacy, but I did have the smell in the truck for whenever I did it . . . and then I'd have to take the bucket home, and wash it out and bring it back to work the next day."  See  DRO Hearing Transcript, p. 2.  At his October 2013 BVA hearing, the Veteran testified that the dumping syndrome is becoming more frequent.  As an example, he stated "I left Wausau this morning at 6:15 and stopped four times in order to go to the bathroom.  One time I didn't make it in time where I soiled myself, so I just chucked it."  See Hearing Transcript, p. 4.  The Veteran also testified that he wears Depends to mitigate frequent leakage.  

Initially, the Board finds that, based on the Veteran's manifestations, his duodenal ulcer status post-surgery is more appropriately rated under Diagnostic Code 7332 for disability of the anus and rectum involving impairment of sphincter control.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993).  In this regard, the record indicates that his duodenal ulcer has been resolved by the surgery, but the surgery has resulted in bowel incontinence.  The record shows that he experiences diarrhea on a daily basis, and that it is so severe that he is often unable to get to a restroom before having an involuntary bowel movement.  Resolving all reasonable doubt in favor of the Veteran, his duodenal ulcer with dumping syndrome post-surgery has been manifested by extensive leakage and fairly frequent involuntary bowel movements, most closely resemble a 60 percent rating under Diagnostic Code 7332.  The evidence does not indicate that the Veteran experiences complete loss of sphincter control, therefore a rating of 100 percent under this code is not warranted.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In particular, the Board has considered Diagnostic Code 7308 for postgastrectomy syndromes.  However, without nausea, sweating, circulatory disturbance after meals, hypoglycemic symptoms, anemia and malnutrition, a higher rating is not warranted under this code.  For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, the Board finds that a 60 percent rating, but no higher, for the Veteran's duodenal ulcer with dumping syndrome is warranted for the period on appeal.  


Extraschedular

The above describes the bases for the assigned ratings for the Veteran's duodenal ulcer with dumping syndrome.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a rating of 60 percent, but no more, for a duodenal ulcer with dumping syndrome, status post vagotomy with pyloroplasty and gastroplasty for the period on appeal, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


